

116 HR 6195 IH: Getting Involved in Researching, Learning, and Studying of Science, Technology, Engineering, and Mathematics Act
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6195IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Mr. McNerney introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to provide grants to eligible local educational agencies to encourage female students to pursue studies and careers in science, mathematics, engineering, and technology.1.Short titleThis Act may be cited as the Getting Involved in Researching, Learning, and Studying of Science, Technology, Engineering, and Mathematics Act or the GIRLS STEM Act.2.Grants to prepare females for the 21st century(a)In generalTitle IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the following:GPreparing Female Students for the 21st Century4701.Program authority(a)In generalFrom funds provided under section 4702, the Secretary may provide grants to eligible local educational agencies to enable elementary schools and secondary schools served by the agencies to establish and implement a program to—(1)encourage the ongoing interest of female students in careers requiring skills in science, mathematics, engineering, or technology at all levels of the career pathway, including at the technician level; and(2)prepare female students to pursue industry-recognized credentials, such as certificates, licenses, undergraduate, and graduate degrees, needed to pursue a career in the science, mathematics, engineering, or technology field.(b)Grant awardsA grant awarded under this part shall be awarded in four school year increments.(c)Application(1)In generalTo be eligible to receive a grant, or enter into a contract or cooperative agreement, under this part an eligible local educational agency shall submit an application to the Secretary at such time and in such manner as the Secretary may require.(2)ContentsThe application shall contain, at a minimum, the following:(A)A program description, including the content of the program and the research and models used to design the program.(B)A description of the collaboration between elementary schools and secondary schools to fulfill goals of the program and how the eligible local educational agency will ensure that there is a comprehensive plan to improve science, mathematics, engineering, and technology education for female students in kindergarten through grade 12.(C)A description of the process for recruitment and selection of participants.(D)A description of the planned instructional and motivational activities.(E)A description of any collaboration among local, regional, or national institutions and organizations that will be necessary to fulfill the goals of the program.(3)ConsiderationIn selecting an eligible local educational agency to receive a grant under this part, the Secretary shall consider the application of each eligible local educational agency that demonstrates that the agency will use the grant funds to carry out the activities described in subsection (d).(d)Use of fundsAn eligible local educational agency shall use a grant received under this section to carry out the following:(1)Acquainting female students with careers requiring skills in science, mathematics, engineering, and technology, and preparing such students for pursuing careers in such areas, including careers in such areas at the technician level.(2)Educating the parents of female students about the opportunities and advantages of science, mathematics, engineering, and technology careers.(3)Providing tutoring and mentoring programs for female students in science, mathematics, engineering, and technology.(4)Establishing partnerships and other opportunities that expose female students to role models, events, academic programs, or career and technical education programs in the fields of science, mathematics, engineering, and technology.(5)Providing after-school activities designed to encourage interest, and develop skills of female students, in science, mathematics, engineering, and technology.(6)Carrying out summer programs designed to assist female students in—(A)developing an interest and skills in; and(B)understanding the relevance and significance of, science, mathematics, engineering, and technology.(7)Purchasing educational instructional materials, equipment, and instrumentation or software designed to teach and encourage interest of female students in science, mathematics, engineering, and technology.(8)Providing academic and career counseling services and assistance in secondary school course selection that encourages female students to take courses that provide preparation for postsecondary education, and experiential learning opportunities (such as apprenticeships, mentorships, internships), in the areas of science, technology, engineering, and mathematics.(9)Facilitating internships in science, mathematics, engineering, or technology for female students.(10)Providing professional development for teachers and other school personnel that includes—(A)topics on how to eliminate gender bias in the classroom;(B)topics on how to engage students in the face of gender-based peer pressure and parental expectations; and(C)increased instructional strategies and content knowledge of science, mathematics, engineering, and technology.(e)Supplement, not supplantThe Secretary shall require each eligible local educational agency receiving a grant under this part to supplement, and not to supplant, any other assistance or funds made available from non-Federal sources for the activities assisted under this part.(f)EvaluationsEach eligible local educational agency that receives a grant under this part shall provide the Secretary, at the conclusion of every school year during which the funds are received, with an evaluation assessing the improvements made in the areas described in subsection (a), in a form prescribed by the Secretary.(g)Eligible local educational agency definedFor purposes of this part, the term eligible local educational agency means a local educational agency that serves underrepresented or low-income students.4702.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $50,000,000 for fiscal year 2022 through 2026..(b)Conforming amendmentThe table of contents for such Act (20 U.S.C. 6301 et seq.) is amended by adding at the end of the items relating to title IV the following:Part G—Preparing Females for the 21st Century Sec. 4701. Program authority. Sec. 4702. Authorization of appropriations..